PER CURIAM:
Hilario Mateo Salas, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) peti*237tion. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Salas v. Stansberry, No. 5:04-hc-00979-H (E.D.N.C. Feb. 16, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.